GLD-090                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-4325
                                      ___________

                            IN RE: CURTIS BRINSON,
                                                Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Eastern District of Pennsylvania
            (Related to E.D. Pa. Civ. Nos. 00-cv-06115 and 01-cv-03915)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 4, 2013

                Before: FUENTES, FISHER and ROTH, Circuit Judges

                           (Opinion filed: February 12, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Curtis Brinson, a state court prisoner, has filed a petition for a writ of mandamus,

which seeks “enforcement of the parts of U.S. District Judge John P. Fullam’s Order

dated October 1, 2008, which the Commonwealth (Respondents) concedes they did not

appeal to the Third Circuit.” Brinson argues that because the Order granted an absolute

writ of habeas corpus, the Commonwealth could not retry him “without new charging

documents, a new preliminary hearing, and a new arraignment.”


                                            1
       The extraordinary remedy of mandamus is not warranted here. See Kerr v. U.S.

Dist Ct., 426 U.S. 394, 402 (1976). In Brinson v. Vaughn, No. 08-4082 (3d Cir. July 30,

2009), we reversed the District Court’s October 1, 2008 order. Thus, the District Court’s

order never went into effect. Further, we have denied Brinson’s previous petition for a

writ of mandamus based on similar arguments. See In re: Curtis Brinson, No. 09-2978

(3d Cir. July 10, 2009).

       For the foregoing reasons, the petition for a writ of mandamus is denied.

Brinson’s motion for appointment of counsel is similarly denied.




                                            2